DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/19/2022 is entered and acknowledged by the Examiner. Claims 1, 3, 7, and 9 have been amended. New claims 10-12 have been added. Claims 1-12 are currently pending in the instant application.
The objection to the Specification for missing section headings is withdrawn in view of Applicant’s substituted specification filed on 10/19/2022.
The objection of claim 3 due to informality is withdrawn in view of Applicant’s amendment.  
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoya (CN 103951945 A) is withdrawn in view of Applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection set forth below.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/30/2022 and 11/17/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168399 A1 (hereinafter Matoda). 
With respect to claims 1-6 and 12, Matoda discloses a molded material capable of laser marking containing oxygen deficiency bismuth oxide additive Bi2O(3-x) with 0.01≤x≤0.3 and a synthetic resin such as thermoplastic resin including acrylonitrile butadiene styrene as recited in claims 1 and 3 (See [0057] and [0066] to [0071]). Matoda discloses that the bismuth oxide additive is in an amount of 0.01-30 wt% as recited in claim 4 (See [0074]). Matoda also discloses a commercially available bismuth oxide can serve as a starting material to obtain the oxygen deficiency bismuth oxide additive (See [0155]). In one embodiment, Matoda discloses a commercially available bismuth oxide (Bi2O3) powder having an average particle diameter (d50 particle size) of 3 µm (See [0133], bismuth oxide particle size within the claimed range of 2-10 (µm) microns).
Matoda discloses that the molded material further comprises an inorganic pigment such as titanium oxide, iron oxide and cobalt blue (See [0074] to [0076], iron oxide and cobalt blue fulfill the claimed co-absorbing additive selected from inorganic copper- and iron-containing pigments). Matoda also discloses that the inorganic pigment can includes high luster pigments such as mica pigment (mica flake) covered with metal oxides (See [0076] and [[0091], fulfills the claimed platelet-shape silicates as recited in claims 1 and 5-6). 
Matoda does not disclose an amount of the co-absorbing additive relative to the bismuth oxide is from 2-80 wt% as required in claim 1, 10-30 wt% as required in claim 2, and 10-40 wt% as required in claim 12.
However, Matoda exemplify a composition containing 10 parts titanium oxide (inorganic pigment) and 90 parts bismuth oxide (See [0195], Example 21). The amount of titanium oxide relative to bismuth oxide is 10:90, which equates to 10 wt% titanium oxide relative to bismuth oxide. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the titanium oxide with (a claimed co-absorbing additive) iron oxide, cobalt blue, or mica pigment covered metal oxide and the result would have been predictable because substitution of one inorganic pigment (titanium oxide) for another inorganic pigment (iron oxide, cobalt blue, or mica pigment covered metal oxide) would yield a predictable result. Therefore, the amount of substituted inorganic pigment, i.e., 10 wt%, relative to bismuth oxide is within the claimed range as recited in claims 1-2 and 12.
Regarding claim 8, Matoda discloses a step of dispersing the additive (bismuth oxide) in a resin (See [0066]) and subjected to injection molding at evaluated temperature of 200°C (See [0160]). The dispersed mixture subjected to injection molding at high temperature fulfills the claimed melt-mixing process.
Regarding claim 9, Matoda discloses that the laser marking can be in a form of letters, numbers, trademark, and bar code (See [0001] and [0002]), fulfill the claimed industrial products and consumer products. 
Regarding claim 11, Matoda does not disclose the molded material containing antimony. Therefore, the molded material (laser markable plastic) is free of antimony.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matoda as applied to the above claims, and further in view of CN 105330898 A (hereinafter Tao).
Initially, it should be noted that the Tao reference is cited in the IDS filed on 08/30/2022.
Matoda is relied upon as set forth above.  
With respect to claim 7, Matoda discloses inorganic pigment that fulfills the claimed co-absorbing additive (See [0076], iron oxide, cobalt blue, or mica pigment covered metal oxide), but does not disclose the particle size is 1-20 microns as required in the instant claim.
	Tao discloses a laser marker polymer material (See [0029]) comprising laser absorbers and polymers including acrylonitrile-butadiene styrene (See [0010] and [0013]). Tao discloses that the laser absorber is selected from one or two or more metal oxide including bismuth oxide, titanium dioxide, and ferric oxide (iron oxide) (See [0016] and [0018]). The metal oxide of Tao includes metal oxide compounds that are bismuth oxide additive and inorganic pigments of Matoda. Tao further discloses that the laser absorber having a particle diameter of 5 nm to 100 µm, preferably 10 nm to 30 µm (See [0020]). The particle diameter suggested by Tao covers the claimed co-absorbing additive d50 particle size of 1-20 microns (µm).
Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to formulate a molded material (a laser marking polymer material) comprising inorganic pigments (claimed co-absorbing additive) of Matoda with particle diameter of 10 nm to 30 µm as suggested by Tao and the results would have been predictable. Since Tao discloses that the laser marker polymer material can include metal oxide (inorganic pigments) having particle diameter up to 30 microns, a person skilled in the art would have a reasonable expectation of success for incorporating such particle size inorganic pigments into the laser marker polymer material of Matoda.  
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761